 

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

PES HOLDINGS, LLC, et ai.,! Case No. 19-11626 (KG)

Debtors. (Joint Administration Requested)

ee ee ee

Re: Docket No. 8

 

INTERIM ORDER (1) AUTHORIZING
THE DEBTORS TO (A) CONTINUE TO
OPERATE THEIR CASH MANAGEMENT SYSTEM, (B) HONOR
CERTAIN PREPETITION OBLIGATIONS RELATED THERETO,
(C) MAINTAIN EXISTING BUSINESS FORMS, AND (D) PERFORM
INTERCOMPANY TRANSACTIONS AND (ID GRANTING RELATED RELIEF

 

Upon the motion (the “Motion”) of the above-captioned debtors and debtors in possession

 

(together, the “Debtors”) for entry of an order (this “Interim Order”) (a) authorizing the Debtors
to (i) continue to operate their Cash Management System, (ii) pay any prepetition or postpetition
amounts outstanding on account of the Bank Fees, (iii) maintain existing Business Forms in the
ordinary course of business, and (iv) continue to perform the Intercompany Transactions
consistent with historical practice, (b) granting related relief, and (c) scheduling a final hearing to
consider approval of the Motion on a final basis, all as more fully set forth in the Motion; and upon
the First Day Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order; and that this Court may enter a final order

 

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952);
PES Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES
Ultimate Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The
Debtors’ service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.

Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
 

consistent with Article III of the United States Constitution; and this Court having found that venue
of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;
and this Court having found that the Debtors’ notice of the Motion and opportunity for a hearing
on the Motion were appropriate under the circumstances and no other notice need be provided;
and this Court having reviewed the Motion and having heard the statements in support of the relief
requested therein at a hearing before this Court (the “Hearing”); and this Court having determined
that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for
the relief granted herein; and upon all of the proceedings had before this Court; and after due
deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:
1. The Motion is granted on an interim basis as set forth herein.
2. The final hearing (the “Final Hearing”) on the Motion shall be held on August Z U

2019, atlO :4Am., prevailing Eastern Time. Any objections or responses to entry of a final order
(the “Final Order”) on the Motion shall be filed on or before 4:00 p.m., prevailing Eastern Time,

of herve} Aoois, and shall be served on: (a) proposed counsel to the Debtors; (i) Kirkland &
Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attn: Edward O. Sassower, P.C.,
Steven N. Serajeddini, and Matthew C. Fagen; and (ii) Pachulski Stang Ziehl & Jones LLP, 919
North Market Street, 17th Floor, P.O. Box 8705, Wilmington, Delaware 19899-8705 (Courier
19801), Attn: Laura Davis Jones; (b) counsel to the DIP Lenders, (i) Davis Polk & Wardwell LLP,
450 Lexington Avenue, New York, New York 10017, Attn: Damian S. Schaible and Aryeh E.
Falk, and (ii) Morris, Nichols, Arsht & Tunnell LLP, 1201 North Market Street, 16th Floor, P.O.
Box 1347, Wilmington, Delaware 19899-1347, Attn: Robert J. Dehney and Andrew R. Remming
(c) counsel to ICBC Standard Bank Plc; (d) counsel to the official committee of unsecured

creditors (if any) appointed in these chapter 11 cases; (e) the Internal Revenue Service, (f) the U.S.
 

Trustee for the District of Delaware, and (g) any other party that has filed a request for notices
with the Court. In the event no objections to entry of the Final Order on the Motion are timely
received, this Court may enter such Final Order without need for the Final Hearing.

3. The Debtors are authorized to continue operating the Cash Management System, as
summarized in Exhibit 1 attached hereto, honor their prepetition obligations related thereto, and
maintain existing Business Forms.

4. The Debtors are further authorized to: (a) continue to use, with the same account
numbers, the Bank Accounts, as summarized in Exhibit 2 attached hereto, in existence as of the
Petition Date without the need to comply with certain guidelines relating to bank accounts set forth
in the U.S. Trustee Guidelines; (b) use, in their present form, all preprinted correspondence and
Business Forms (including letterhead) without reference to the Debtors’ status as debtors in
possession; provided that once the Debtors’ existing checks and Business Forms have been used,
the Debtors shall, when reordering checks, require the designation “Debtor in Possession” and the
corresponding bankruptcy case number on all checks; provided, further, that, with respect to
checks which the Debtors or their agents print themselves, the Debtors shall begin printing the
“Debtor in Possession” legend on such items within ten (10) days of the date of entry of this Interim
Order; (c) treat the Bank Accounts for all purposes as accounts of the Debtors as debtors in
possession; (d) deposit funds in and withdraw funds from the Bank Accounts by all usual means,
including checks, wire transfers, and other debits; and (e) pay the Bank Fees, including any
prepetition amounts and any ordinary course Bank Fees incurred in connection with the Bank
Accounts, and to otherwise perform their obligations under the documents governing the Bank

Accounts.

 
 

5. The Cash Management Banks are authorized to continue to maintain, service, and
administer the Bank Accounts as accounts of the Debtors as debtors in possession, without
interruption and in the ordinary course, and to receive, process, honor, and pay, to the extent of
available funds, any and all checks, drafts, wires, credit card payments, and ACH transfers issued
and drawn on the Bank Accounts after the Petition Date by the holders or makers thereof, as the
case may be.

6. Subject to applicable bankruptcy or other law, those certain existing deposit
agreements between the Debtors and the Cash Management Banks shall continue to govern the
postpetition cash management relationship between the Debtors and the Cash Management Banks,
and all of the provisions of such agreements, including, without limitation, the termination and fee
provisions, shall remain in full force and effect.

7. The Debtors are authorized to open any new Bank Accounts or close any existing
Bank Accounts as it may deem necessary and appropriate in their sole discretion; provided that
the Debtors give notice within fifteen (15) days to the Office of the United States Trustee for the
District of Delaware and any statutory committees appointed in these chapter 11 cases; provided,
however, that the Debtors shall open any such new Bank Account at banks that have executed a
Uniform Depository Agreement with the Office of the United States Trustee for the District of
Delaware, or at such banks that are willing to immediately execute such an agreement.

8. The relief granted in this Interim Order is extended to any new bank account opened
by the Debtors in the ordinary course of business after the date hereof, which account shall be
deemed a Bank Account, and to the bank at which such account is opened, which bank shall be

deemed a Cash Management Bank.

 
9. All banks maintaining any of the Bank Accounts that are provided with notice of
this Interim Order shall not honor or pay any bank payments drawn on the listed Bank Accounts
or otherwise issued before the Petition Date for which the Debtors specifically issue stop payment
orders in accordance with the documents governing such Bank Accounts.

10. The Cash Management Banks are authorized, without further order of this Court,
to deduct all applicable fees from the applicable Bank Accounts consistent with historical practice.

11. Subject to the terms set forth herein, any bank, including the Cash Management
Banks, may rely upon the representations of the Debtors with respect to whether any check, draft,
wire, or other transfer drawn or issued by the Debtors prior to the Petition Date should be honored
pursuant to any order of this Court, and no bank that honors a prepetition check or other item
drawn on any account that is the subject of this Interim Order (a) at the direction of the Debtors or
(b) in a good-faith belief that this Court has authorized such prepetition check or item to be honored
shall be deemed to be nor shall be liable to the Debtors or their estates on account of such
prepetition check or other item being honored postpetition, or otherwise deemed to be in violation
of this Interim Order.

12. The Debtors are authorized to continue the Intercompany Transactions in the
ordinary course of business.

13. All postpetition payments from a Debtor under any postpetition Intercompany
Transactions authorized hereunder are hereby accorded administrative expense status under
section 503(b) of the Bankruptcy Code.

14. The requirements provided in section 345(b) of the Bankruptcy Code are hereby
WAIVED as to the Bank Accounts maintained with SFCU for an interim period of forty-five

(45) days, without prejudice to the Debtors’ right to seek a further waiver.
15. In connection with the Intercompany Transactions, the Debtors shall continue to
maintain current records with respect to all transfers of cash so that all Intercompany Transactions
may be readily ascertained, traced, and properly recorded on intercompany accounts and shall
make such records available to the U.S. Trustee; provided that such records shall distinguish
between prepetition and postpetition transactions.

16. The Debtors shall calculate quarterly fees under 28 U.S.C. § 1930(a)(6) based on
the disbursements of each Debtor, regardless of who pays those disbursements.

17. For banks at which the Debtors hold bank accounts that are party to a Uniform
Depository agreement with the Office of the U.S. Trustee, within fifteen (15) days of the date of
entry of this Interim Order, the Debtors shall (a) contact each bank, (b) provide the bank with each
of the Debtors’ employer identification numbers and (c) identify each of their bank accounts held
at such banks as being held by a debtor in possession in a bankruptcy case.

18. For banks at which the Debtors hold accounts that are not party to a Uniform
Depository agreement with the Office of the U.S. Trustee, the Debtors shall use their good-faith
efforts to cause the banks to execute a Uniform Depository agreement in a form prescribed by the
Office of the United States Trustee within thirty (30) days of the date of this Interim Order.
The U.S. Trustee's rights to seek further relief from this Court on notice in the event that the
aforementioned banks are unwilling to execute a Uniform Depository Agreement in a form
prescribed by the U.S. Trustee are fully reserved.

19. Nothing contained in the Motion or this Interim Order shall be construed to
(a) create or perfect, in favor of any person or entity, any interest in cash of a Debtor that did not
exist as of the Petition Date or (b) alter or impair any security interest or perfection thereof, in

favor of any person or entity, that existed as of the Petition Date.

 
20. For the avoidance of doubt, the Debtors are authorized to continue using the credit
cards used by the Debtors’ employees for Employee Purchases in the ordinary course of business
and consistent with prepetition practices. The Debtors are further authorized to continue operating
the P-Card Account ending in 2116, which serves as a collateral account for Employee Purchases,
in the ordinary course of business in accordance with paragraph 3 of this Interim Order.
The P-Card Account shall continue to secure all prepetition Employee Purchases, and the P-Card
Account shall also secure all Employee Purchases arising postpetition, without any additional
documentation executed between the Debtors and BAML.

21. | Notwithstanding the relief granted in this Interim Order and any actions taken
pursuant to such relief, nothing in this Interim Order shall be deemed: (a) an admission as to the
validity of any prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ or any other
party in interest’s rights to dispute any prepetition claim on any grounds; (c) a promise or
requirement to pay a prepetition claim; (d) an implication or admission that any particular claim is
of a type specified or defined in the Motion or any order granting the relief requested by the
Motion; (e) a request or authorization to assume any prepetition agreement, contract, or lease
pursuant to section 365 of the Bankruptcy Code; or (f) a waiver of the Debtors’ or any other party
in interest’s rights under the Bankruptcy Code or any other applicable law.

22. Notwithstanding anything to the contrary in this Interim Order, any payment made,
or authorization contained, hereunder shall be subject to the requirements imposed on the Debtors
under any order of this Court approving the Proposed DIP Financing (as defined in the First Day
Declaration) and use of cash collateral (the “DIP Order”). In the event of any inconsistency

between the terms of this Order and the DIP Order, the terms of the DIP Order shall govern.
 

 

23. The banks and financial institutions on which checks were drawn or electronic
payment requests made in payment of the prepetition obligations approved herein are authorized
to receive, process, honor, and pay all such checks and electronic payment requests when presented
for payment, and all such banks and financial institutions are authorized to rely on the Debtors’
designation of any particular check or electronic payment request as approved by this Interim
Order.

24. The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

25. Notice of the Motion as provided therein shall be deemed good and sufficient notice
of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied
by such notice.

26. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Interim
Order are immediately effective and enforceable upon its entry.

27. The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Interim Order in accordance with the Motion.

 

28. This Court retains exclusive jurisdiction with respect to all matters arising from or
related to the implementation, interpretationf and enforcemen is Interim Order.
Dated: ZF 2019
Wilming{on, Dflaware THE HONORABLE KE OSS
UNITED STATES BAN CY JUDGE
8

 

 
